Citation Nr: 0114579	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran, who had active, honorable service from May 1948 
to April 1952, died in March 1992.

This appeal arises from an October 1999 decision by the 
Committee on Waivers and Compromises (Committee) located at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  It was held that recovery of the 
overpayment of improved death pension benefits would not be 
against equity and good conscience.  The amount of the 
overpayment, $490, is not in dispute.


FINDINGS OF FACT

1.  The appellant's fault in failing to promptly report the 
award of Social Security benefits contributed to the creation 
of the overpayment; this fault was minimal as she advised VA 
shortly after receiving her first Social Security benefit 
check.

2.  Collection of the indebtedness would deprive the 
appellant of basic necessities and would defeat the purpose 
for which VA death pension benefits are awarded, and waiver 
would not result in the appellant's unjust enrichment.


CONCLUSION OF LAW

Recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 1.963, 1.965 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks a waiver of recovery of an overpayment of 
improved death pension benefits.  During the pendency of the 
appellant's appeal but after the appellant was advised that 
the case was to be forwarded to the Board of Veterans' 
Appeals (Board), the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claim for waiver 
have been properly developed.  The RO requested information 
from the appellant pertaining to her financial status.  The 
Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records which have not been obtained.  The Board 
notes that the question of whether the overpayment was 
properly created is not in dispute; no further assistance to 
the appellant in acquiring evidence is required by the new 
statute.  

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of waiver as 
the RO has complied with the notice provisions of the VCAA.  
This is so because the RO specifically notified the appellant 
of the requirements needed for entitlement to waiver of 
recovery of an overpayment in the statement and supplemental 
statement of the case issued during this appeal.  The RO 
notified the appellant of the elements of equity and good 
conscience ordinarily considered in deciding the question of 
waiver.  Moreover, all of the relevant evidence was 
considered, the claim was adjudicated on the merits, and in 
view of the Board's favorable decision, there has been no 
prejudice to the appellant that would warrant a remand, and 
the appellant's procedural rights have not been abridged by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The appellant was awarded improved death pension benefits 
effective from September 1992.  The notice sent to the 
appellant in October 1992 advising her of the grant of her 
claim for VA death pension benefits and informed her that the 
award was based on her having no countable income from 
September 1992, and that her VA pension was directly related 
to her income.  It stated that she must notify VA immediately 
if she had received any income from another source, that she 
must also report any additional income in the future, and 
that failure to do so would result in the creation of an 
overpayment.

The record reflects that, in July 1999, the appellant 
contacted the VA by telephone and indicated that she had 
received her first Social Security benefit check earlier that 
month.  The RO, in August 1999, wrote the appellant to advise 
her that the VA was proposing to terminate her improved death 
pension benefits, effective August 1, 1999.  This proposal 
was implemented in September 1999 and the termination 
resulted in an overpayment.

In October 1999, the appellant submitted a request for a 
waiver of recovery of the overpayment.  She claimed that 
Social Security benefits were her only source of income and 
she could not afford to pay the indebtedness.  In October 
1999, the Committee determined that the overpayment could not 
be attributed to fraud, misrepresentation or bad faith on the 
part of the veteran.

The Board concurs with this finding.  Therefore, the sole 
question for consideration by the Board at this time is 
whether collection of the indebtedness should be waived under 
the principles of equity and good conscience.  Recovery of an 
overpayment of any VA benefit may be waived if recovery of 
the indebtedness from the payee would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

The factors which must be considered are the extent to which 
the actions of the appellant contributed to the creation of 
the debt, a weighing of the fault on the part of the 
appellant against any VA fault, whether collection would 
deprive the appellant of basic necessities, whether recovery 
would nullify the objective for which the benefits were 
intended, whether failure to make restitution would result in 
unfair gain to the appellant, and whether the reliance on the 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965.

While the appellant was at fault in creating the debt as she 
did not advise VA of the award of Social Security benefits 
until after receiving her first check, this fault is, at 
worst, minimal.  As of October 1999 the appellant's income 
totaled $721 in Social Security benefits.  In the October 
1999 financial status report, the appellant's monthly 
expenses totaled $915, a shortfall of $194.  The listed 
monthly expenses included $85 for rent, $380 for food, $130 
for utilities and heat, $100 for medical expenses, $25 for 
clothing and cleaning, $100 for gas and $95 for insurance.

While the appellant did not report any assets or installment 
contracts or other debt, in an Eligibility Verification 
Report completed by the appellant in September 1994 she 
indicated that she did not own any real estate, stocks or 
bonds and did not have savings accounts.  The appellant 
revised her expense figures in October 2000 and did report 
that she owned a car.  Her listing of monthly expenses 
included $107 for rent, $170 for utilities, $45 for 
telephone, $120 for medical expenses, $99 for car insurance, 
and $115 for health insurance.  She did not list expense 
amounts for food, clothing and cleaning and gas.

Assuming the amounts listed earlier for food, clothing and 
cleaning and gas remained the same, the appellant's monthly 
shortfall, as of October 2000, is increased to $440.  
Moreover, her only source of income, Social Security 
benefits, can not be expected to have increased 
significantly.  As her income and assets are limited, her 
failure to pay the indebtedness would not result in unjust 
enrichment.  Further, recovery would nullify the objective 
for which the benefits were intended, i.e., to provide the 
appellant with a minimum level of financial security.

The Board is also of the opinion that the appellant's 
financial situation is such that collection of the 
indebtedness would result in undue hardship and would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Thus, it follows that 
favorable action in connection with the appellant's appeal is 
in order.  


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved death pension benefits is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

